
	
		I
		112th CONGRESS
		2d Session
		H. R. 6164
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2012
			Mr. Terry (for
			 himself, Mr. Upton,
			 Mr. Whitfield,
			 Mr. Scalise,
			 Mr. Murphy of Pennsylvania,
			 Mr. Sullivan,
			 Mr. Pompeo,
			 Mr. Barton of Texas,
			 Mr. Olson,
			 Mr. Conaway,
			 Mr. Shuster,
			 Mr. Westmoreland,
			 Mr. Boustany,
			 Mr. Stivers,
			 Mr. Brooks,
			 Mr. Berg, Mr. Rokita, Mr.
			 Harper, Mr. Burgess,
			 Mr. Kinzinger of Illinois,
			 Mr. King of New York,
			 Mr. Rehberg,
			 Mr. Long, Mr. Canseco, Mr.
			 Mulvaney, Mr. Bilbray,
			 Mr. Guthrie,
			 Mr. Huizenga of Michigan,
			 Mr. Cassidy,
			 Mr. Gardner,
			 Mr. Pearce,
			 Mr. Lankford,
			 Mr. Poe of Texas,
			 Mr. Sensenbrenner,
			 Mr. Shimkus,
			 Mr. Johnson of Ohio,
			 Mr. Matheson,
			 Mrs. McMorris Rodgers,
			 Mr. Walden,
			 Mr. Simpson,
			 Mr. Griffin of Arkansas,
			 Mr. Harris,
			 Mrs. Blackburn,
			 Mr. Coble,
			 Mrs. Capito,
			 Mr. Flores,
			 Mr. Graves of Missouri, and
			 Mr. Griffith of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To approve the construction, operation, and maintenance
		  of the northern portion of the Keystone XL pipeline from the Canadian border to
		  the South Dakota/Nebraska border.
	
	
		1.Keystone XL permit
			 approvalNotwithstanding
			 Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3
			 U.S.C. 301 note), section 301 of title 3, United States Code, and any other
			 Executive order or provision of law, no presidential permit shall be required
			 for the pipeline described in the application filed on May 4, 2012, by
			 TransCanada Corporation to the Department of State for the northern portion of
			 the Keystone XL pipeline from the Canadian border to the South Dakota/Nebraska
			 border. The final environmental impact statement issued by the Secretary of
			 State on August 26, 2011, shall be considered to satisfy all requirements of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Nothing
			 in this Act shall affect the ongoing work of the State of Nebraska with regard
			 to the fully intrastate portion of the Keystone XL pipeline.
		
